DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	While applicant is entitled to the benefit date of the parent application, the status of the pending application as a divisional is incorrect. In the parent application, a restriction was presented specifically dividing disclosed species. A restriction between the apparatus and method claims presented was never made. Furthermore, upon issuance of the parent application, the species restriction was withdrawn. While the process claim presented in the parent application was cancelled, this was upon suggestion from the examiner in an examiner initiated interview due to the process claim being in the improper “use claim” format. Cancellation of claim 16 afforded an expedited prosecution and applicant agreed. As no restriction between the apparatus and process claims was presented, the divisional status of this application is incorrect, however, as this would only necessitate a change in the relationship between the parent and child application, this can be corrected by filing a new Application Data Sheet without a petition. See MPEP 37 CFR 1.78.
Response to Amendment
The claims submitted 9/12/2019 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "immediate proximity" in claim 16 is a relative term which renders the claim indefinite.  The term "immediate proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The relative position of the second plurality of axially oriented nozzles relative to the first plurality of nozzles is rendered indefinite as the scope of the phrase “immediate proximity” cannot be determined.
The term "generally" in claim 16 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “mirroring” of the inner surface and the outer surface is rendered indefinite as the scope of the term “generally” cannot be determined.
The term "near proximity" in claim 16 is a relative term which renders the claim indefinite.  The term "near proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The relative position of the distal edge of the vortex generator with the spray edge of the bell cup is rendered indefinite as the scope of the phrase “near proximity” cannot be determined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,921. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 16, US Pat No 10,413,921 discloses a process of coating a substrate including:
providing a rotatable bell cup coating applicator affixed to the distal end of a rotatable main drive shaft driven by a main turbine (col. 9, lines 45-47), and including
a source of supply of coating material (line 48), wherein
said main drive shaft has an axial conduit there through for supplying coating material from said source to and through said main drive shaft and into said bell cup for spraying said coating material onto said substrate upon actuation of rotation of said main drive shaft (lines 49-53), including
multiple pressurized air sources and air passageways formed within and through said apparatus to convey air to and through said apparatus (lines 54-56), including
a first source of pressurized air for driving said main turbine (lines 57-58), 
a second source of pressurized air for creating and directing a first curtain of shaping air circumferentially, axially and externally about said bell cup to envelop, control and shape 
and also including
a second, hollow, independently rotatable drive shaft mounted on, radially and externally of, and being concentric with, said main drive shaft, said second drive shaft being driven by a second, auxiliary turbine (col. 10, lines 5-8),
and including
a third source of pressurized air for driving said auxiliary turbine, said auxiliary turbine being driven and controlled independently and separately from said main turbine (lines 10-13),
and further including a fourth source of air for creating a second curtain of shaping air circumferentially, axially and externally about said bell cup to further control and shape the diameter and pattern of said coating material sprayed from said bell cup (lines 15-19), this second curtain of shaping air being formed by said air conveyed from said fourth source of pressurized air and channeled through passageways in said apparatus to and through a second plurality of axially oriented nozzles positioned circumferentially adjacent to and around the outer edge of said bell cup and in immediate proximity to said first plurality of nozzles, thereby, in operation on actuation of said turbines, forming said second curtain of shaping air (lines 19-28), the apparatus also including 
a vortex generator mounted on said second drive shaft proximate the distal end of said second drive shaft adjacent the outer surface of said bell cup (lines 29-31), the vortex generator having an annular shape with an inner surface extending along and generally .
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. Regarding applicant’s remarks, as stated in the examiner’s note which is repeated above for convenience, no restriction or severing between the method and apparatus claims originally presented in the parent application, now patent 10,413,921 B1, and as such this case should correctly be changed to a Continuation. As no restriction was performed between the method and apparatus claims previously presented, the method claim in this case is subject to a double patenting rejection with the parent application. 
Further, applicant states that claim 15 of issued patent 9,375,734, which is commonly owned, is structurally identical to claim 16 here, however upon review that does not appear to be the case and further no “method of use objection” was ever made in the previous office action.
Next, applicant argues the rejections under 35 USC 112(b) and states that “none of those terms are indefinite on their face, a conclusion which is reinforced by the heightened 
In conclusion, as no restriction was ever performed between the method and apparatus of the parent application and as the sole species election that was performed had been withdrawn upon issuance of the parent application, the current application is incorrectly filed as a divisional. More to the point, no division was performed in the parent application. To which filing a new Application Data Sheet without a petition can correct the filing of this application to a Continuation as is proper. Both the rejections under 35 USC 112(b) and the double patenting shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN M CERNOCH/Examiner, Art Unit 3752